Citation Nr: 1001323	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-36 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical treatment provided from May 6, 2008 to May 13, 2008, 
at the W. Calcasieu Cameron Hospital in Sulpher, Lousiana.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 administrative decision of 
the Department of Veterans Affairs (VA) Medical Center (VAMC) 
in Flowood, Mississippi, which found the Veteran to be 
ineligible for reimbursement.

The Veteran received a videoconference hearing before the 
undersigned Veterans Law Judge in November 2009.


FINDINGS OF FACT

1.  The Veteran was treated at a private hospital from May 6, 
2008 to May 13, 2008, for nonservice connected disabilities.

2.  The Veteran at that time carried supplemental insurance, 
specifically, Medicare parts A and B.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized 
private medical services provided by W. Calcasieu Cameron 
Hospital in Sulpher, Lousiana, from May 6, 2008, to May 13, 
2008, have not been met.  38 U.S.C.A. § 1728 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 17.52, 17.54, 17.1002 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

However, because the claim in this case is governed by the 
provisions of Chapter 71 of Title 38 of the United States 
Code, the law pertaining to the duty to notify and to assist 
and its implementing regulations are not applicable to such 
claims.  Cf. Barger v. Principi, 16 Vet. App. 132, 138 
(2002); Lueras v. Principi, 18 Vet. App. 435 (2004). 
Notwithstanding the fact that such law is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of her claims 
for payment or reimbursement of medical expenses.  

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in June 2008, as well as the October 2008 
Statement of the Case.  These documents informed the Veteran 
of what evidence was needed to establish the benefits sought, 
of what VA would do or had done, and of what evidence the 
Veteran should provide.  Therefore, the Board finds that any 
notice errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the Veteran 
for the Board to proceed to finally decide this appeal.  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claims for benefits, such as 
obtaining private medical records, and providing the Veteran 
with a videoconference hearing.  Consequently, the Board 
finds that the duty to notify and assist has been satisfied.

The Veteran and his representative contend that reimbursement 
is warranted for expenses incurred during the Veteran's May 
2008 hospitalization at a private facility.  The Veteran's 
main contentions are that this was an emergency condition, 
and that when he attempted to transfer to a VA hospital, no 
beds were available, so he should not be liable for any of 
the costs associated with this health care.

The Board points out that the Veteran does not claim that his 
treatment was due to a service connected condition, or that 
he is rated as permanently and totally disabled, such that he 
could be considered for reimbursement under 38 C.F.R. § 
17.120 (2009).  Therefore, the Board must turn to the law 
regarding reimbursement for emergency services for nonservice 
connected conditions in non VA facilities.

Section 1725, Title 38, United States Code, was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 
2000).  To be entitled to the payment for emergency care 
under this Act, the evidence must meet all of the following 
criteria:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2008).

In this case, the evidence shows that the Veteran, at the 
time of hospitalization, was clearly covered by Medicare 
parts A and B.  As such, 38 C.F.R. § 17.1002 precludes 
reimbursement.  It is noted that under 38 C.F.R. § 
17.1002(g), the term "health-plan contract" includes an 
insurance policy or contract, medical or hospital service 
agreement, membership or subscription contract, or similar 
arrangement under which health services for individuals are 
provided or the expense of such services are paid. It also 
includes, but is not limited to, an insurance program 
described in section 1811 of the Social Security Act (42 
U.S.C. 1395c), which refers to the Medicare program 
administered by the Social Security Administration, certain 
State plans for medical assistance, and workers' compensation 
laws or plans.  See 38 U.S.C.A. § 1725(f)(2); 38 C.F.R. § 
17.1001.

The Board does not doubt that the Veteran still incurred 
significant costs due to his hospitalization, as he and his 
spouse testified about during the November 2009 hearing.  The 
regulations, however, make it quite clear that, if the 
Veteran has a health care plan that covers his emergency 
treatment, either in whole, or in part, that reimbursement or 
payment is not eligible.  

As such, the Board finds no legal basis on which the 
Veteran's claim could be granted.  In a case where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Cf. FED 
R. CIV. P. 12(b)(6) (failure to state a claim upon which 
relief can be granted).  Thus, the Board has no choice but to 
deny the Veteran's claim.

ORDER

Payment of unauthorized medical expenses from May 6, 2008 to 
May 13, 2008, at the W. Calcasieu Cameron Hospital in 
Sulpher, Lousiana, is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


